Case 1:16-cv-10386-LTS Document 466-3 Filed 02/15/21 Page 1 of 3




                 EXHIBIT C
                Case 1:16-cv-10386-LTS Document 466-3 Filed 02/15/21 Page 2 of 3




From:                          Connect, Esquire <esquireconnect@esquiresolutions.com>
Sent:                          Tuesday, February 2, 2021 8:42 PM
To:                            Luke Nikas
Subject:                       Your Esquire Deposition Solutions Files Are Now Available! Witness: Jade Y. Cheng,
                               Date: 01/29/2021


                                                 [EXTERNAL EMAIL]




This email provides links to the proceeding files you ordered for ALEXANDER STYLLER V. HEWLETT-
PACKARD . To expedite delivery, the files may be sent over multiple email messages. Hard copy files will
follow unless you have requested electronic-only delivery.

Click on the links below to download your files. To ensure the security of your files, these links will
expire after eight weeks.

Your files are now available to batch download from your EsquireConnect account:
www.esquireconnect.com. Legal Staff: If you don't see the transcripts in your account, make sure
you are linked to your firm's ordering attorney (log into EsquireConnect and go to My Account: My
Attorneys to check).

This message is sent from an unattended mailbox. To request your EsquireConnect password, or if we can
assist you in any way, please contact the Client Care Department at ccare@esquiresolutions.com or call
(800) 211-3376.

COVID-19 Shipping Notice

As many law firms are currently closed and not accepting deliveries because of the Coronavirus (COVID-
19), Esquire may have fulfilled your order electronically and adjusted your invoice to reflect this change. If
a hard copy was requested, and we were unable to ship to your office because of closures or state
mandates, you must make a special request for a hard copy to be shipped to an alternate location or to
your office when it reopens.

If you require printed deliverables, email COVIDFulfillment@esquiresolutions.com and reference your
Esquire Job Number and indicate shipping preferences, e.g. standard, priority. Esquire will resume normal
fulfillment practices once restrictions related to COVID-19 are lifted. Thank you for your support.



              Esquire Job Number: J6598454
                        Witness: Jade Y. Cheng
               Setting Attorney: Paul Saso
           Setting Attorney Firm: Gibbons - New York
             Scheduling Contact: Paul Saso
                          Case: ALEXANDER STYLLER V. HEWLETT-PACKARD
               Proceeding Date: 01/29/2021
               Proceeding Time: 5:00 pm
                                                        1
              Case 1:16-cv-10386-LTS Document 466-3 Filed 02/15/21 Page 3 of 3

           File/Matter Number:

Available Files for Download
(To batch download the files, go to EsquireConnect > Repository.


Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT161.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT162.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT163.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT164.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT165.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT166.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT167.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT168.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT169.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT170.pdf

Exhibit - 6598454 Jade.Cheng DEFENDANT.EXHIBIT171.pdf

ASCII - J6598454.txt

PTX - 6598454 Cheng.Jade Y. Volume III 012021.ptx

ASCII - 6598454 Cheng.Jade Y. Volume III 012021.txt

Read and sign - 6598454 Cheng.Jade Y. Volume III 012021.rsletter.pdf

Amicus - 6598454 Cheng.Jade Y. Volume III 012021_AMICUS.txt

Errata - 6598454 Cheng.Jade Y. Volume III 012021.errata.pdf

Transcript - 6598454 Cheng.Jade Y. Volume III 012021.fullprint.pdf

Condensed Transcript - 6598454 Cheng.Jade Y. Volume III 012021.miniprint.pdf

Word index - 6598454 Cheng.Jade Y. Volume III 012021.index.pdf

Transcript - 6598454 Cheng.Jade Y. Volume III 012021.full.pdf




                                                    2
